Citation Nr: 0732817	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability.  

3.  Entitlement to a compensable rating for the service-
connected residual stab wound scar in the area of the left 
kidney (wound scar).   



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from June 1986 to June 1996.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the RO.  

In October 2002, the Board denied the claims listed on the 
title page of this action.  The veteran appealed the decision 
as to those claims to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2004 Order, the Court vacated that portion of the 
October 2002 decision that was adverse to the veteran and 
remanded those claims to the Board for readjudication.  

In January 2005, the Board remanded the veteran's appeal so 
that the development ordered by the Court could be completed.  
Additional development was also requested.  This remand noted 
that the veteran had raised the issue of an increased 
disability rating for service-connected migraine headaches 
and a petition to reopen previously denied claims of service 
connection for disabilities of the right elbow, right 
shoulder and neck.  

In October 2005 and June 2006, the Board again remanded the 
case for further development and adjudication.  This having 
been completed, the matter has been returned to the Board.  



FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be manifested by a limitation of flexion to 45 degrees or 
extension to 10 degrees, by more than slight lateral 
instability or recurrent subluxation or by X-ray evidence of 
arthritis with painful motion.  

2.  The service-connected left knee disability is not shown 
to be manifested by a limitation of flexion to 45 degrees or 
more than slight lateral instability or recurrent 
subluxation, but mild to moderate arthritis with a functional 
loss that more nearly approximates that of extension 
restricted to 10 degrees is demonstrated.  

3.  Neither the former criteria for rating skin disability, 
in effect when the veteran filed his claim, nor the revised 
criteria, which became effective on August 30, 2002, are more 
favorable to the veteran's claim.  

4.  The service-connected residual wound scar is not shown to 
cause a limitation of function, to measure greater that 144 
square inches or to be unstable or painful on objective 
demonstration; related muscle or kidney dysfunction is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability on the basis of lateral instability or recurrent 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

3.  The criteria for the assignment of a separate evaluation 
of 10 percent, but no more for the service-connected left 
knee disability on the basis of limitation of extension have 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).  

4.  The criteria for the assignment of a compensable 
evaluation for the service-connected residual wound scar of 
the kidney area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 including Diagnostic Codes 7801 to 7805 (2002) and 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in October 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the May 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that this matter has been remanded on several occasions for 
additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  

Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  See VAOPGCPREC 
3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  


A.	Right and left knee disability.  

The service-connected right and left knee disabilities are 
currently evaluated on a separate basis as 10 percent 
disabling using Diagnostic Code 5257 for rating recurrent 
subluxation and lateral instability.  

Under Diagnostic Code 5257, impairment of the knee, to 
include recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  A maximum 30 percent evaluation is awarded if 
the disability is found to be severe.  

The Board also notes that, under Diagnostic Code 5010, 
arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  

The medical evidence in this case includes VA examinations 
dated in July 1996, May 2000 and June 2005.  The July 1996 
examiner indicated that the veteran reported cracking, 
swelling and pain in both knees.  The veteran was noted to 
have been status post surgery for left knee anterior cruciate 
ligament repair.  

The veteran complained that the knee was unstable and that 
was unable to straighten the left knee completely when 
standing straight.  Upon examination, the veteran was noted 
to have slight limitation of the left knee.  The veteran was 
noted to be able to hyperextend the right knee but not the 
left.  

The examiner added that he had lost about 5 to 7 degrees with 
the left knee.  The veteran was diagnosed with bilateral knee 
pain, status post anterior cruciate ligament repair of the 
left knee by history.  The examiner also indicated possible 
osteoarthritis.  

The veteran was afforded an additional examination in May 
2000 when the veteran's claims file was reviewed.  The 
examiner indicated that the veteran's knee problems began in 
1989 after an accident in service when a physician diagnosed 
a hyperextension injury and torn anterior cruciate ligament 
on the left.  He underwent surgical repair of the left knee.  

At the examination, the veteran reported having intermittent 
pain that worsens with activity.  The knees revealed a range 
of motion from 0 to 140 degrees flexion on the right and 10 
to 140 degrees on the left.  

The examiner indicated that this was normal range of motion 
on the right, but that the veteran lacked 10 degrees to 
complete extension on the left.  Patellar apprehension test 
and Apley grinding test were both positive, bilaterally, and 
pain was noted on palpation of the medial and lateral 
compartment of both knees.  There was no edema, erythema or 
crepitus on motion.  There were also no bony or soft tissue 
abnormalities of the knees, and no mediolateral or 
anteroposterior instability of the knees.  

Finally, the examiner indicated that there was no weakened 
movement, excess fatigability or incoordination.  The 
examiner also stated that there was not likely to be 
additional range of motion loss due to pain on use, weakened 
movement, excess fatigability or incoordination.  The X-ray 
studies revealed prior ACL repair of the left knee; otherwise 
the knees were noted to be unremarkable.  

The veteran was afforded a VA examination in June 2005.  The 
veteran's medical history related to his knees was noted.  
The veteran reported having pain in one or both joints almost 
every day that became worse with any strenuous use, or 
prolonged sitting or standing.  With climbing stairs, the 
veteran reported having pops and clicking, and indicated that 
he could not squat.  

The veteran also reported having had two to three flare-ups 
in the past year that caused increased pain for a few days 
and resulted in decreased range of motion by about 10 degrees 
in both extension and flexion, bilaterally.  The examiner 
noted that these flare-ups were not caused by repetitive use, 
but rather were the result of strain or sudden twist.  The 
pain caused him to be easily fatigable.  

Upon examination, the veteran's knees were indicated to be 
free of redness, swelling or other deformity. Both knees were 
stable in all planes, without any sing of subluxation, either 
of the main knee joint or of the patella.  There was no 
apparent incoordination or weakness with movement or pain on 
movement except at the extremes.  

The left knee was noted to have a range of motion from 0 to 
110 degrees in flexion, and the right knee was from 0 to 120 
degrees in flexion.  There was slight anterior crepitus 
during the extension phase, bilaterally.  

The veteran was diagnosed with normal examination of the 
right knee, except for slight range of motion impairment, and 
mild to moderate osteoarthritis of the left knee.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not assignable for the service-
connected right knee disability.  Under Diagnostic Codes 5260 
and 5261, limitation of motion to 60 degrees flexion or 10 
degrees of extension must be present to warrant a higher 
evaluation.  

In this case, the VA examiner most recently found flexion to 
120 degrees, with pain indicated other than at the extreme of 
movement.  There was no compensable limitation of extension 
that could rise to a level of functional loss of 10 degrees 
in that knee.  No degenerative changes have been noted, and a 
basis of finding more than slight lateral instability or 
recurrent subluxation has not been presented by the medical 
evidence.  

However, mild to moderate degenerative changes and findings 
of earlier surgery of the left knee were reported in 
connection with the most recent VA examination.  Given the 
earlier VA examinations showing an actual loss of extension 
and the veteran's recent complaints of having episodes of 
restriction of extension, the Board finds that the current 
left knee disability picture more nearly approximates one 
manifested by a functional loss of extension to 10 degrees.  
Accordingly, a separate rating of 10 percent is for 
application on this basis under the provisions of Diagnostic 
Code 5261.  

There were no findings reflective of more than slight lateral 
instability or recurrent subluxation of the left knee to 
support a rating higher than the already assigned 10 percent 
under Diagnostic Code 5257.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  In this case, there were 
complaints of pain and episodes of worsening function with 
respect to the left knee, as discussed hereinabove.  In 
addition, while pain and popping were indicated, and some 
flare-ups with strain or twisting, the examinations revealed 
no lack of endurance, edema, effusion, weakness or 
instability in the right knee.  

The examiners indicated that, on repetitive testing, no 
weakened movement, excess fatigability or incoordination was 
found on the right side.  The Board therefore holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is warranted only to the extent reported 
with respect to the left knee.  See also 38 C.F.R. § 4.7.  


B.  Wound scar.

In this case, the veteran asserts that compensation is 
payable for the service-connected residual kidney area wound 
scar.  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  

In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from those in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code and provides that the condition is rated on 
limitation of function of the affected part.  

Diagnostic Codes 7801 and 7802, prior to August 2002, dealt 
only with scars from burns, and are therefore not applicable 
to the veteran's case.  Diagnostic Codes 7803 and 7804 are 
applicable to scars that are superficial, poorly nourished, 
with repeated ulceration, or scars that are superficial, and 
are tender and painful on objective demonstration.  

In this case, the veteran's residual wound scar is evaluated 
as noncompensable under Diagnostic Code 7805.  

The medical evidence in this case primarily consists of VA 
examinations dated in July 1996 and June 2005.  The July 1996 
examiner indicated that the veteran suffered a stab wound in 
February 1987 in the left kidney region.  The kidney was 
punctured, but not through and through.  

The examiner indicated that the veteran had normal function, 
despite the injury.  Upon examination, the veteran was noted 
to have had a well-healed scar in the left lower back, 
approximately two inches in length with slight keloidation, 
with no significant sequela.  

The veteran was afforded an additional VA examination in 
connection with this claim in June 2005 when the claims file 
was reviewed.  The examiner noted the veteran's history of a 
stabbing injury to his left flank in 1987.  The kidney was 
perforated, resulting in hospitalization.  

In recent years, the veteran indicated that he had developed 
left flank pain.  He was concerned not so much with the scar, 
but rather was concerned that there might be some other 
residuals of the stab wound.  

The veteran's scar was examined and noted to measure 
approximately two inches in length, to be elliptical in 
shape, and to measure 1/2 inch in width at its widest point.  
The scar was noted to be flat, nontender and slightly darker 
than the surrounding skin.  The scar was not poorly 
nourished, and there was no sign of current or past 
ulceration, infection or other complication.  

The veteran was diagnosed with an old stab wound in the 
region of the left kidney.  The examiner indicated that the 
pain concerning the veteran was likely related to his back 
strain, rather than issues related to the 1987 stab wound to 
his left kidney.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the service-connected residual wound scar in 
the left kidney area is not warranted.  In order to warrant a 
higher evaluation under Diagnostic Code 7805, the scar must 
have limited the function of the veteran's left flank in some 
way.  

The scar could also be rated under Diagnostic Codes 7801 to 
7804.  These codes evaluate scars, other than head, face or 
neck, that are deep, or that cause limitation of motion 
(7801), that are superficial and that do not cause limitation 
of motion, if the area covered by the scar is 929 square cm 
or greater (7802), that are superficial and unstable (7803), 
or that are superficial and painful on examination (7804).  

In this case, the residual wound scar was found to be 
approximately two inches long, elliptical in shape, and 
approximately 1/2 inch in width at its widest point.  The scar 
was noted to be flat, nontender, and slightly darker than the 
surrounding skin.  The scar was not poorly nourished, and 
there was not sign of current or past ulceration, infection, 
or other complication.  A higher evaluation under these 
Diagnostic Codes is not therefore warranted.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As 
noted, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  

Diagnostic Codes 7801 and 7802, prior to August 2002, dealt 
only with scars from burns, and are therefore not applicable 
to the veteran's case.  Diagnostic Codes 7803 and 7804 are 
applicable to scars that are superficial, poorly nourished, 
with repeated ulceration, or scars that are superficial, and 
are tender and painful on objective demonstration.  In this 
case, there is no evidence of repeated ulceration in the 
residual wound scar or symptoms of pain and tenderness on 
objective demonstration.  

There also is no indication in the records that the scar 
itself affects the veteran's function in any way or that the 
wound residuals include any related kidney or urinary 
dysfunction or muscle deficiency.  Absent such findings or 
any related assertions, the rating of the wound residual on 
another basis is not indicated.  

As such, a compensable evaluation for the service-connected 
residual wound scar in the left kidney area is not warranted.  


C.	Extraschedular consideration.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, there is no showing that the 
veteran's disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased rating in excess of 10 percent for the service-
connected left knee disability on the basis of recurrent 
subluxation or lateral instability is denied.  

An increased rating of 10 percent, but not higher for the 
service-connected left knee disability on the basis of 
limitation of extension is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected right knee disability is denied.  

An increased, compensable rating for the service-connected 
residual stab wound scar in the area of the left kidney is 
denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  


Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  


The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 


Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  


Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


